DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al (US2013/0322725) in view of Keller et al (location identification of catheters, 2007).

Regarding claims 1 and 11, Enzmann teaches a system for automated detection and type classification of central venous catheters, the system comprising:
an electronic processor, the electronic processor configured to
	based on an image, generate a segmentation of a potential central venous catheter using a segmentation method;
	extract, from the segmentation, one or more image features associated with the potential central venous catheter;
(Enzmann, Fig. 20; “A computer automated detection method for detection of one or more implantable man-made devices (IMD's) within the body of a patient, comprising: receiving an image of the patient; segmenting the image into one or more regions of interest, the regions of interest corresponding to anatomical features of the patient; generating one or more seed points from a designated region of interest from the one or more regions of interest in the segmented image; projecting one or more grown seed points along a path based on the one or more generated seeds; and overlaying an IMD position based on the grown seed path over the patient image”, [claim 1]; “the one or more IMD comprises a catheter”, [claim 3]; “catheter comprises a CVC tube”, [claim 9]; “a fully automatic CAD system designed to detect and classify man-made devices (IMD's), and in particular catheters on chest radiographs”, [0014])
	Enzmann does not expressly disclose but Keller teaches:
	based on the one or more image features, determine, using a first classifier, whether the image includes a central venous catheters; and
	based on the one or more image features, determine, using a second classifier, a type of central venous catheter included in the image.
(Keller, Catheters template samples, Figure 2(a): a central venous catheter (symmetrical), Figure 2(c): a PICC line (asymmetrical); “a method to track catheters and tubes in chest radiographs. This method involves a normalized cross-correlation template-matching algorithm … that would find sequential points of best matches to determine the midline of the object to be tracked… This allows for pre-generation of characteristic templates with which to model the various catheter and tube types”, p2; “catheters appearing in digital chest radiographs acquired by portable chest x-rays were tracked using a semi-automatic method. Due to the fact that catheters are synthetic objects, its profile does not vary drastically over its length. Therefore, we use forward looking registration with normalized cross-correlation in order to take advantage of a priori information of the catheter profile”, [abstract]; use profile or template matching to differentiate different types of catheters)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Keller into the system or method of Enzmann in order to detect different types of catheters using catheter template/profile matching techniques. The combination of Enzmann and Keller also teaches other enhanced capabilities.

Regarding claims 2 and 12, the combination of Enzmann and Keller teaches its/their respective base claim(s)
The combination further teaches the system according to claim 1, wherein the image is a chest X-ray.
(Enzmann, “X-ray”, [0045], Keller, “chest x-ray images”, p8)

Regarding claims 3 and 13, the combination of Enzmann and Keller teaches its/their respective base claim(s)
The combination further teaches the system according to claim 2,
wherein the one or more image features are extracted using spatial priors,
wherein a spatial prior is generated from a plurality of chest X-rays including central venous catheters annotated by radiologists.
(Keller, “take advantage of a priori information of the catheter profile”, [abstract]; according to Fig. 2(a) for CVC template/profile and (c) for PICC template/profile, the prior knowledge of CVC and PICC for template matching may be the spatial tubing pixel distributions, e.g., CVC is more symmetrical and PICC is asymmetrical; “use forward looking registration with normalized cross-correlation in order to take advantage of a priori information of the catheter profile. The registration is accomplished with a two-dimensional template representative of the catheter to be tracked generated using two seed points given by the user”, [abstract])

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al (US2013/0322725) in view of Keller et al (location identification of catheters, 2007) and further in view of Zhang et al (US2019/0139259).

Regarding claims 6 and 16, the combination of Enzmann and Keller teaches its/their respective base claim(s)
The combination does not expressly disclose but Zhang teaches the system according to claim 1, wherein the electronic processor is further configured to determine, using a first U-Net, one or more chest anatomical structures in the image.
(Zhang, Figs. 3-5; “The neural network 304 may be a U-net”, [0058]; “Two U-nets may be used for the networks 402, 406”, [0070]; “Two U-nets may be used for the networks 502, 506”, [0072]; “anatomical features”, [0050-0051], can be the chest X-ray images of Enzmann (e.g., Fig. 9)), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the modified system or method of Enzmann and Keller in order to enable a neural network to work with fewer training images and to yield more precise object segmentations in an image. The combination of Enzmann, Keller and Zhang also teaches other enhanced capabilities.

Regarding claims 7 and 17, the combination of Enzmann, Keller and Zhang teaches its/their respective base claim(s)
The combination further teaches the system according to claim 6, wherein the one or more image features are extracted using Euclidean distance distributions of the segmentation relative to a center of one or more chest anatomical structures.
(Zhang, “Each of the architectures is compared with ground truth data and, if a Euclidean distance between the position determined using the respective architecture and the ground truth position is less than a threshold value, the determination by the respective architecture is considered to be a positive determination”, [0006]; Euclidean distance may be used for determining/scoring an object segmentation)

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al (US2013/0322725) in view of Keller et al (location identification of catheters, 2007) and further in view of Sonavane et al (Superior Vena Cava, 2015).

Regarding claims 8 and 18, the combination of Enzmann and Keller teaches its/their respective base claim(s)
The combination further teaches the system according to claim 1, wherein types of central venous catheters include peripherally inserted central catheters, \\internal jugular catheters, subclavian catheters, and Swan-Ganz catheters\\.
(Keller, Figure 2(c): a PICC line)
The combination does not expressly disclose but Sonavane teaches:
… internal jugular catheters, subclavian catheters, and Swan-Ganz catheters;
(Sonavane, Figure 16, “a CVC (placed via the right internal jugular vein)”, p.1884; Figure 6, “the left subclavian CVC (arrow)”, p.1876; “Swan-Ganz catheters”, c2, p1880)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sonavane into the modified system or method of Enzmann and Keller in order to enable a catheter detection system capable of detecting more types of different catheters. The combination of Enzmann, Keller and Sonavane also teaches other enhanced capabilities.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al (US2013/0322725) in view of Keller et al (location identification of catheters, 2007) and further in view of Yao et al (Random Forests approach, 2013).

Regarding claims 9 and 19, the combination of Enzmann and Keller teaches its/their respective base claim(s)
The combination does not expressly disclose but Yao teaches the system according to claim 1, wherein the segmentation method is a second U-Net and the first and second classifiers are random forests.
(Yao, “Random Forests is a widely used machine-learning algorithm that has been applied to classification and regression problems”, [abstract]; the random forests algorithm may be applied to the machine learning method of Enzmann’s catheter detection system (“machine learning”, [0082]) for situations in which the number of potential explanatory variables vastly exceeds the number of observations)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yao into the modified system or method of Enzmann and Keller in order to enable a machine learning method in a catheter detection system using random forests techniques for situations in which the number of potential explanatory variables vastly exceeds the number of observations. The combination of Enzmann, Keller and Yao also teaches other enhanced capabilities.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann et al (US2013/0322725) in view of Keller et al (location identification of catheters, 2007) and further in view of Yao et al (Random Forests approach, 2013) and  Zhang et al (US2019/0139259).

Regarding claims 10 and 20, the combination of Enzmann, Keller and Yao teaches its/their respective base claim(s)
The combination of Enzmann, Keller, Yao and Zhang teaches the system according to claim 9, wherein the second U-Net is trained using a plurality of chest X-rays, one or more of which include a central venous catheter annotated by a radiologist.
(Zhang, Figs. 3-5; “The neural network 304 may be a U-net”, [0058]; “Two U-nets may be used for the networks 402, 406”, [0070]; “Two U-nets may be used for the networks 502, 506”, [0072]; Enzmann, “X-ray”, [0045]; Keller, “use forward looking registration with normalized cross-correlation in order to take advantage of a priori information of the catheter profile. The registration is accomplished with a two-dimensional template representative of the catheter to be tracked generated using two seed points given by the user”, [abstract])


Allowable Subject Matter
Claim(s) 4-5 and 14-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 4-5 and 14-15 recite(s) limitation(s) related to a particular method to insert CVC into human bodies. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				8/8/2021